1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6    LEONEL GONZALEZ, et al.,                                1:18-cv-01046-LJO-JLT
7                              Plaintiffs,                   MEMORANDUM DECISION AND
                                                             ORDER RE DEFENDANT TODD
8                       v.                                   KITTINGER’S MOTION TO DISMISS
                                                             (ECF No. 45, 48)
9    JAG TRUCKING, INC. et al,
10                             Defendants.
11

12

13                   I. PRELIMINARY STATEMENT TO PARTIES AND COUNSEL

14          Judges in the Eastern District of California carry the heaviest caseloads in the nation, and this

15 Court is unable to devote inordinate time and resources to individual cases and matters. Given the

16 shortage of district judges and staff, this Court addresses only the arguments, evidence, and matters

17 necessary to reach the decision in this order. The parties and counsel are encouraged to contact the offices

18 of United States Senators Feinstein and Harris to address this Court’s inability to accommodate the parties

19 and this action. The parties are required to reconsider consent to conduct all further proceedings before

20 a Magistrate Judge, whose schedules are far more realistic and accommodating to parties than that of

21 U.S. Chief District Judge Lawrence J. O’Neill, who must prioritize criminal and older civil cases.

22          Civil trials set before Chief Judge O’Neill trail until he becomes available and are subject to

23 suspension mid-trial to accommodate criminal matters. Civil trials are no longer reset to a later date if

24 Chief Judge O’Neill is unavailable on the original date set for trial. Moreover, this Court’s Fresno

25 Division randomly and without advance notice reassigns civil actions to U.S. District Judges throughout

                                                         1
1    the Nation to serve as visiting judges. In the absence of Magistrate Judge consent, this action is subject

2    to reassignment to a U.S. District Judge from inside or outside the Eastern District of California.

3                                                   II. INTRODUCTION

4            This action stems from a motor vehicle accident that occurred on May 8, 2018, involving multiple

5    vehicles on northbound Interstate Highway 5, one mile south of Grapevine Road in Kern County,

6    California. On June 14, 2018, Plaintiffs Leonel Gonzalez and Jonathan Basulto (collectively “Plaintiffs”)

7    sued Defendants JAG Trucking, Inc. (“JAG”) and Joshua Nicholson (collectively “Defendants”) in

8    Superior Court of the State of California, County of Kern. ECF No. 1, Ex. A. The complaint generally

9    alleges that Defendants negligently owned or operated a tractor trailer which caused Plaintiffs’ personal

10 and property damages, in connection with the accident. Id. On August 9, 2018, Defendants removed the

11 action to this Court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332, submitting that

12 both Plaintiffs are citizens of California and both Defendants are citizens of Oregon. Id. at 2. Defendants

13 answered the complaint on August 16, 2018, ECF No. 4, and filed a “Cross-Claim” impleading Juan

14 Carlos Hernandez & Francisco Javier Jimenez Tapia d/b/a Pitufos Transport (“Pitufos”), alleging that

15 Pitufos was the proximate cause of any alleged injuries to Plaintiffs and stating five causes of action,

16 including equitable and implied indemnity, apportionment of fault, contribution, and declaratory relief.

17 ECF No. 5.

18           The Defendants then filed a first amended “Cross-Claim” and in addition to Pitufos added

19 seventeen additional “cross-defendants” by way of a sixth cause of action for declaratory relief. ECF No.

20 8.1 The additional Third-Party Defendants include: (1) Jose Alvarado, (2) Juana Leuvano, (3) Leah

21 Alvardo, (4) Andrew Lerma, (5) Frank Lopez, (6) Isiah Gonzalez, (7) Stephanie Rutherford, (8) Noelle

22 Krawiec, (9) Andres Krawiec, (10) Rafael Martinez, (11) Eduardo Guardia, (12) Stephen Fisher, (13)

23

24
     1
      For the sake of clarity, the Court refers to the first amended “Cross-Claim” as the Third-Party Complaint or “TPC” as it
25   appears Defendants are utilizing Federal Rule of Civil Procedure 14 to implead these additional parties. See ECF No. 8 at ¶¶
     13, 73. The impleaded parties will be referred to as the “Third-Party Defendants.”
                                                                   2
1    Todd Kittinger,2 (14) Martin Gomez, (15) Mark Blanchard, (16) Ana Rodriguez, and (17) Gilberto

2    Rodriguez. Id. at 10. These individuals were allegedly either drivers or passengers of other vehicles

3    involved in the May 8, 2018 collision and Defendants claim that these seventeen Third-Party Defendants

4    “are potential claimants in the underlying lawsuit filed by Plaintiffs herein.” Id. at ¶ 74. The Third-Party

5    Complaint further contends that Defendants JAG and Nicholson “desire a judicial determination of the

6    percentage or ratio of contributing fault as between all parties so that the actual contributing fault of each

7    party can be determined” and that “[d]eclaratory relief is necessary and appropriate at this time in order

8    to avoid multiplicity of suits and circuit [sic] of actions and in order that all parties may ascertain their

9    rights and duties.” Id. at ¶¶ 76-77. As the basis for jurisdiction in its TPC against these eighteen Third-

10 Party Defendants, Defendants submit that there is original jurisdiction under 28 U.S.C. § 1332 and

11 additionally submit that “[a] defendant may implead a Third-Party Defendant who is of the same

12 citizenship as the plaintiff without destroying diversity if ancillary jurisdiction over the third-party claim

13 is present. (F.R.C.P. 14).” ECF No. 8 at ¶¶ 11, 13.

14              Of the eighteen Third-Party Defendants named in the TPC, Todd Kittinger makes a motion

15 pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the sixth cause of action against seventeen

16 Third-Party Defendants, arguing that the “Sixth Cause of Action would be better stated as an Interpleader

17 cause of action pursuant to FRCP 22 and not a Declaratory Judgment cause of action pursuant to FRCP

18 57” and therefore should be dismissed. ECF No. 45-3 at 4. Defendants JAG and Nicholson filed an

19 opposition to the motion to dismiss and Kittinger replied. ECF Nos. 54-55. The matter was taken under

20 submission on the papers pursuant to Local Rule 230(g). For reasons set forth below, Kittinger’s motion

21 to dismiss is denied.

22                                                 III. LEGAL STANDARD

23              A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) is a challenge to the

24

25   2
         Mr. Todd Richard Kittinger was erroneously sued as Todd Richard Kittenger (herein “Kittinger”). ECF No. 45-3 at 2.
                                                                   3
1    sufficiency of the allegations set forth in the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir.

2    2001). A 12(b)(6) dismissal is proper where there is either a “lack of a cognizable legal theory” or “the

3    absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police

4    Dept., 901 F.2d 696, 699 (9th Cir. 1990). In determining whether a complaint states a claim upon which

5    relief may be granted, the Court accepts as true the allegations in the complaint, construes the pleading

6    in the light most favorable to the party opposing the motion, and resolves all doubts in the pleader’s

7    favor. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008).

8            Under Rule 8(a), a complaint must contain “a short and plain statement of the claim showing

9    that the pleader is entitled to relief,” in order to “give the defendant fair notice of what the . . . claim is

10 and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A plaintiff

11 is required to allege “enough facts to state a claim to relief that is plausible on its face.” Twombly, 550

12 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual content that allows the

13 court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

14 v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability requirement,’

15 but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly,

16 550 U.S. at 556).

17           “Dismissal without leave to amend is proper if it is clear that the complaint could not be saved

18 by amendment.” Kendall v. Visa U.S.A., Inc., 518 F.3d 1042, 1051 (9th Cir. 2008). To the extent that

19 the pleadings can be cured by the allegation of additional facts, the Court will afford the plaintiff leave

20 to amend. Cook, Perkiss and Liehe, Inc. v. N. Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir.

21 1990) (citations omitted).

22                                               IV. DISCUSSION

23           In sum, Third-Party Defendant Kittinger’s motion to dismiss submits that because Defendants’

24 Third-Party Complaint is solely seeking a determination of the extent of liability attributable to

25 Defendants for each parties’ injuries, “[w]hat the Defendants should be alleging is an Interpleader cause

                                                            4
1    of action pursuant to FRCP 22 and not a Declaratory Judgement cause of action pursuant to FRCP 57”

2    and therefore the sixth cause of action for declaratory relief should be dismissed. ECF No. 45-3 at 5.

3    Kittinger submits no legal authority for the contention that this action should have been brought as an

4    Interpleader action under Federal Rule of Civil Procedure 22 nor does he submit any authority for the

5    proposition that the existence of a better procedural mechanism is an appropriate basis for dismissing a

6    cause of action. Accordingly, the Court declines to address this argument as it made without any

7    supporting legal authority besides the bald contention contained in the motion.3

8             Kittinger submits another argument based on the discretionary nature of the Court’s decision to

9    exercise jurisdiction over cases brought pursuant to the Declaratory Judgment Act. ECF No. 45-3 at 5-7.

10 Kittinger argues that the Court should dismiss the sixth cause of action for declaratory relief because “[i]t

11 is not one of the purposes of the declaratory judgement acts [sic] to enable a prospective negligence

12 action defendant to obtain a declaration of non-liability.” Id. at 6. As the sole support for this proposition,
                                                                                                 4
13 Kittinger cites to Cunningham Bros., Inc. v. Bail, 407 F.2d 1165, 1167-68 (7th Cir. 1969). Id.

14

15
     3
       The Court notes that “[t]he existence of another adequate remedy does not preclude a declaratory judgment that is otherwise
     appropriate.” Fed. R. Civ. P. 57. Additionally, Federal Rule of Civil Procedure 22 provides that “[t]his rule supplements--and
     does not limit--the joinder of parties allowed by Rule 20.” Fed. R. Civ. P. 22. Because Kittinger has failed to support his
16   contention that availability of another mechanism for relief provides a basis for dismissal of a declaratory judgment claim, the
     Court declines to further address the unsupported contention.
17   4
       Kittinger’s motion is accompanied by a request for judicial notice (“RJN”) for the Court to take notice of the Plaintiffs’ and
     Defendants’ joint scheduling report, which was filed in this matter on October 4, 2018. ECF No. 45-2 at 20-28. Kittinger’s
     motion highlights the following assertions contained in the joint statement:
18
           Plaintiffs ‘contend that Defendants, Jag Trucking, Inc. and its driver Joshua Nicholson were negligent in the
           maintenance and operation of Jag’s tractor trailer so as to cause the tractor trailer to become a runaway vehicle on the
19
           downhill slope of northbound Interstate 5. As a result, 11 other vehicles were involved in this incident, with numerous
           individuals claiming injuries according to the California Highway Patrol Traffic Collision Report.’. . .
20
           Defendants go on to admit in the Joint Scheduling Report that they ‘filed a cross- complaint against [Pitufos Transport]
           alleging Pitufos Transport caused and/or contributed to the multi-car collision. Pitufos Transport was involved in a
21         separately documented motor vehicle collision immediately prior to the multi-vehicle incident for which Plaintiffs
           []bring suit. Defendants assert the Pitufos Transport accident was the sole causal factor leading to the multi-
22         vehicle incident . . . .’
           The Defendants further admit that their ‘cross-complaint also included a declaratory relief cause of action naming all
23         other parties involved in the May 8, 2018 incident in order to consolidate existing and/or potential claims into
           one action.’ Finally, according to the Defendants, the only ‘Contested Facts’ in this action are ‘i. [t]he extent of
           liability attributable to Defendants[] [and] ii. [t]he scope and extent of each party’s injuries and damages.’
24
     ECF No. 45-3 at 3-4 (emphases and alterations in original) (quoting ECF No. 15, Joint Scheduling Report) (internal citations
25   omitted). However, it is not apparent if or how these statements are pertinent to the legal arguments in Kittinger’s motion to
     dismiss and therefore it appears unnecessary to consider them as they do not provide a basis to grant or deny the motion.
                                                                    5
1           In response, Defendants/Third-Party Plaintiffs JAG and Nicholson argue that the motion to

2    dismiss should be denied and that a declaratory judgment action cannot be dismissed merely on the

3    ground that another remedy is available. ECF No. 54 at 2. Defendants submit that they brought the Third-

4    Party Complaint “in order to determine of [sic] the percentage or ratio of contributing fault as between

5    all involved parties, including Mr. Kittinger, so that the actual contributing fault of each party can be

6    determined and in order to avoid multiplicity of suit.” Id. Defendants further argue that “Mr. Kittinger’s

7    personal disapproval of Declaratory Relief does not warrant granting this motion.” Id. at 4. The Court

8    agrees. Kittinger’s motion to dismiss is not legally well-supported and it is DENIED for the reasons set

9    forth herein.

10 A.       Discretion to Adjudicate Under the Declaratory Judgment Act

11          The Declaratory Judgment Act provides that “[i]n a case of actual controversy within its

12 jurisdiction. . . any court of the United States . . . may declare the rights and other legal relations of any

13 interested party seeking such declaration.” 28 U.S.C. § 2201(a) (emphasis added). If a lawsuit seeking

14 federal declaratory relief meets the constitutional requirements of presenting an actual case and

15 controversy and fulfills statutory jurisdictional prerequisites, the district court must also be satisfied, in

16 its discretion, that entertaining the action is appropriate. Gov’t Employees Ins. Co. v. Dizol, 133 F.3d

17 1220, 1222-23 (9th Cir. 1998) (en banc). “[T]he Declaratory Judgment Act is ‘deliberately cast in terms

18 of permissive, rather than mandatory, authority’” and gives federal courts discretion to make a declaration

19 of rights but does not impose a duty to do so. Id. at 1223 (quoting Public Serv. Comm’n of Utah v. Wycoff

20 Co., 344 U.S. 237, 250 (1952) (J. Reed, concurring)). The district court’s discretion is not “unfettered”;

21 instead, “[p]rudential guidance for retention of the district court’s authority is found in Brillhart v. Excess

22 Ins. Co. of America, 316 U.S. 491 [ ] (1942), and its progeny.” Id. at 1223; Am. States Ins. Co. v. Kearns,

23 15 F.3d 142, 144 (9th Cir. 1994) (“The Supreme Court has provided guidance for the exercise of the

24 district court’s discretionary decision whether to entertain declaratory relief.”).

25          The Ninth Circuit has read Brillhart to articulate three factors that courts should consider when

                                                           6
1    examining the propriety of entertaining a declaratory judgment action: (1) avoiding needless

2    determination of state law issues; (2) discouraging litigants from filing declaratory actions as a means of

3    forum shopping; and (3) avoiding duplicative litigation. Dizol, 133 F.3d at 1225; R.R. St. & Co. Inc. v.

4    Transp. Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011). The Brillhart factors are not exclusive and other

5    factors for consideration when determining whether to exercise jurisdiction in declaratory judgment

6    actions include:

7           whether the declaratory action will settle all aspects of the controversy; whether the
            declaratory action will serve a useful purpose in clarifying the legal relations at issue;
8           whether the declaratory action is being sought merely for the purposes of procedural
            fencing or to obtain a ‘res judicata’ advantage; or whether the use of a declaratory action
9           will result in entanglement between the federal and state court systems. In addition, the
            district court might also consider the convenience of the parties, and the availability and
10          relative convenience of other remedies.

11 Principal Life Ins. Co. v. Robinson, 394 F.3d 665, 672 (9th Cir. 2005) (quoting Dizol, 133 F.3d at 1225

12 n.5). “Although courts may also consider a number of other factors, the three ‘Brillhart factors remain

13 the philosophic touchstone’” for the analysis. R.R. St. & Co. Inc., 656 F.3d at 975 (quoting Dizol, 133

14 F.3d at 1225). “Essentially, the district court ‘must balance concerns of judicial administration, comity,

15 and fairness to the litigants.’” Robinson, 394 F.3d at 672 (quoting Kearns, 15 F.3d at 144).

16 B.       Application

17          Here, Kittinger does not dispute that there is jurisdiction or that the constitutional dictates of an

18 actual case or controversy have been met. However, Kittinger argues that the Court, in its discretion,

19 should decline to exercise jurisdiction over this declaratory action based on Seventh Circuit’s decision in

20 Cunningham. ECF No. 51 at 6-8 (citing 407 F.2d 1165, 1167-68 (7th Cir. 1969)). Kittinger’s motion

21 does not address any of the Brillhart or other factors that Courts consider in deciding whether to exercise

22 jurisdiction over a declaratory judgment action. In Cunningham, “a plaintiff general contractor sought

23 declaratory relief against a sub-contractor and the sub-contractor’s allegedly injured employees to

24 determine: (1) plaintiff was not directing the sub-contractor’s employees when they were injured and that

25 the employees had no cause of action against plaintiff for their alleged injuries; and (2) the sub-contractor

                                                          7
1    was liable under the contract to indemnify plaintiff and hold plaintiff harmless if plaintiff was found

2    liable to the employees.” Bou-Matic, LLC v. Ollimac Dairy, Inc., No. CV-F-05-203 OWW/SMS, 2007

3    WL 2898675, at *4 (E.D. Cal. Sept. 28, 2007). The Seventh Circuit, in affirming the district court’s

4    dismissal of the declaratory judgment complaint, observed:

5               [W]e are of the opinion that to compel potential personal injury plaintiffs to litigate their
                claims at a time and in a forum chosen by the alleged tort-feasor would be a perversion of
6               the Declaratory Judgment Act. The primary purpose of that Act is to avoid accrual of
                avoidable damages to one not certain of his rights and to afford him an early adjudication
7               without waiting until his adversary should see fit to begin suit, after damage had accrued.

8    407 F.2d at 1167-1168 (internal quotation marks omitted). Besides the general proposition that tort claims

9    are ill-suited for declaratory relief as articulated in Cunningham, the Court has no other basis for declining

10 to exercise jurisdiction since Kittinger did not brief any other relevant factors for the Court’s

11 consideration. Other district courts have followed Cunningham’s general proposition, albeit in factual
                 5



12 contexts that are dissimilar to the one presented here. See St. Paul Fire & Marine Ins. Co. v. Tug EAST

13 COAST, No. CIV.A. 01-3333, 2002 WL 1906912, at *4 (E.D. La. Aug. 20, 2002) (collecting cases); The

14 Mut. Life Ins. Co. of New York v. Adams, 972 F. Supp. 1386, 1394 (N.D. Ala. 1997) (“Other courts have

15

16
     5
         The Court does not presently have sufficient information before it to make a meaningful evaluation of the Brillhart factors
17 besides as stated herein. The Court notes that Defendants here removed a later filed, related state court action, wherein Third-
     Party Defendant Rutherford sued JAG and Nicholson along with Third-Party Defendants Kittinger and Noelle Krawiec
     (“Rutherford action”). See Stefanie Rutherford v. JAG Trucking, Inc. et al., 1:19-cv-00033-LJO-JLT. This later filed removed
18   action was related to this action but later remanded to state court for lack of subject matter jurisdiction. Id. at ECF No. 12.
     However, the Rutherford action involves a smaller subset of the parties named herein and therefore would not resolve the
19   entire controversy. Cf. Dizol, 133 F.3d at 1225 (“If there are parallel state proceedings involving the same issues and parties
     pending at the time the federal declaratory action is filed, there is a presumption that the entire suit should be heard in state
20   court.”) (emphasis added). “The pendency of a state court action does not, of itself, require a district court to refuse federal
     declaratory relief.” Id. at 1225. As to the first Brillhart factor, the determination of state law issues, this weighs against this
     Court’s exercising jurisdiction but since there is no pending state court action encompassing all the parties named herein, the
21   third Brillhart factor, avoiding duplicative litigation, does not weigh against exercising jurisdiction. See, e.g., Brillhart, 316
     U.S. at 495 (the inquiry may entail “the scope of the pending state court proceeding and the nature of defenses open there.
22   The federal court may have to consider whether the claims of all parties in interest can satisfactorily be adjudicated in that
     proceeding, whether necessary parties have been joined, whether such parties are amenable to process in that proceeding,
     etc.”). As to the second Brillhart factor, discouraging forum shopping, Kittinger does not present any reason to assume that
23   Defendants/Third-Party Plaintiffs are forum shopping or attempting to gain a procedural advantage. “[T]he desire for a federal
     forum is assured by the constitutional provision for diversity jurisdiction and the congressional statute implementing Article
24   III[,]” and the Ninth Circuit is “cautious about labeling as ‘forum shopping’ a plaintiff's desire to bring previously unasserted
     claims in federal court.” R.R. St. & Co. Inc, 656 F.3d at 982. The Court finds that the second Brillhart factor does not weigh
25   for or against exercising jurisdiction.

                                                                      8
1    recognized the undesirability of using declaratory judgment actions to resolve tort claims.”); United Ins.

2    Co. of Am. v. Harris, 939 F. Supp. 1527, 1531 (M.D. Ala. 1996) (collecting cases) (“although few courts

3    have addressed the issue now before this court, those that have, have almost uniformly concluded that

4    tort claims are ill-suited for declaratory relief”). However, these cases almost uniformly also consider

5    various other factors besides Cunningham’s general proposition before declining to exercise jurisdiction

6    in tort-related Declaratory Judgment actions. See, e.g., Harris, 939 F. Supp. at 1533 (“This court need

7    not determine whether it should buy into Cunningham Bros.’s general proposition that tort claims are

8    poorly suited for declaratory relief. Applying several of the factors listed by the Fifth, Sixth, and Tenth

9    Circuits, this court concludes that circumstances presented in this case . . . countenance firmly against

10 the exercise of declaratory relief.”); Buchnan v. Greene, No. CIV. A. 97-2569-KHV, 1998 WL 184448,

11 at *2 (D. Kan. Mar. 12, 1998) (“Aside from the general proposition that tort claims are ill suited for

12 declaratory relief, as articulated in Cunningham Bros., this Court finds ample reason to decline to

13 entertain plaintiffs’ claim for declaratory relief.”). “[G]iven the discretionary character of declaratory

14 relief, the decision whether to entertain a declaratory-judgment action in one case is not a precedent in

15 another case in which the facts are different.” 10B Charles Alan Wright & Arthur R. Miller et al., Fed.

16 Prac. & Proc. Civ. § 2759 (4th ed.) (“Wright & Miller”). “In addition, it cannot be overlooked that there

17 is no outright prohibition in the Declaratory Judgment Act against the hearing of tort actions.” Harris,

18 939 F. Supp. at 1532. “In the appropriate factual circumstances, it has been held that impleader is

19 available in declaratory judgment actions.” Ortiz v. Cordoba, No. 3:13CV01276 (DJS), 2015 WL 93863,

20 at *2 (D. Conn. Jan. 7, 2015) (citation omitted).

21          The Court here is not convinced that the general proposition articulated in Cunningham, without

22 more, is sufficient to warrant dismissal of the sixth cause of action. The Declaratory Judgment Act “is

23 intended to allow earlier access to federal courts in order to spare potential defendants from the threat of

24 impending litigation” and “is also intended to help potential defendants avoid a multiplicity of actions by

25 affording an adequate, expedient, and inexpensive means for declaring in one action the rights and

                                                          9
1    obligation of the litigants.” Seattle Audubon Soc. v. Moseley, 80 F.3d 1401, 1405 (9th Cir. 1996); see

2    also Smith v. Transit Cas. Co., 281 F. Supp. 661, 670 (E.D. Tex. 1968), aff’d, 410 F.2d 210 (5th Cir.

3    1969) (“One important function of a declaratory judgment is to avoid multiplicity and circuity of

4    actions”). “The declaratory-judgment remedy enlarges the judicial process and makes it more pliant and

5    malleable by putting a new implement at the disposal of the courts. It always is discretionary with the

6    courts whether to make use of this procedure.” 10B Wright & Miller, Fed. Prac. & Proc. Civ. § 2751.

7    However, “[i]t would be inconsistent with the remedial purpose of the Act to imply an exception to the

8    Act’s coverage without substantial reason.” United Food & Commercial Workers Local Union Nos. 137,

9    324, 770, 899, 905, 1167, 1222, 1428, & 1442 v. Food Employers Council, Inc., 827 F.2d 519, 524 (9th

10 Cir. 1987). “In the declaratory judgment context, the normal principle that federal courts should

11 adjudicate claims within their jurisdiction yields to considerations of practicality and wise judicial

12 administration.” Wilton v. Seven Falls Co., 515 U.S. 277, 288 (1995)

13            Defendants here submit that they “seek [a] determination [of] the rights and responsibilities of all

14 involved parties and [seek to] avoid multiplicity of suit.” ECF No. 54 at 5. Under Federal Rule of Civil

15 Procedure 14, “[a] defending party may, as third-party plaintiff, serve a summons and complaint on a

16 nonparty who is or may be liable to it for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1)

17 (emphasis added). Here, viewing the Third-Party Complaint in the light most favorable to Defendants, it

18 appears that they contend that these seventeen Third-Party Defendants may be liable to it for all or part

19 of Plaintiffs’ claims against them. “[I]f there is any possible scenario under which the third party

20 defendants may be liable for all or part of the defendants’ liability to the plaintiffs, the third party

21 complaint should be allowed to stand.” Banks v. City of Emeryville, 109 F.R.D. 535, 540 (N.D. Cal.
         6
22 1985). Additionally, Kittinger is one of seventeen defendants named in the sixth cause of action and

23

24   6
       The Court notes that “[i]t is well settled that Rule 14 creates no substantive rights to reimbursement, contribution or
     indemnity, but merely simplifies procedure, where such a right exists, by allowing its determination at the trial of original
25   claim.” Banks, 109 F.R.D. at 541 (internal quotation marks and citation omitted). Substantive rights to contribution or
     indemnity are determined by state law. Id. The Court does not reach the issue of whether the substantive law of California
                                                                  10
1    none of the other parties have moved to dismiss. Accordingly, to date it appears that “considerations of

2    practicality and wise judicial administration” weigh strongly in favor of exercising this Court’s discretion

3    to hear the declaratory judgment action since all the twenty-two parties involved in the accident appear

4    to be joined in this action. See Wilton, 515 U.S. at 288. As none of the other parties have requested

5    dismissal based on the consideration of discretionary factors under the Declaratory Judgment Act, it also

6    appears that consideration of convenience to the other parties weighs against dismissal of the case at this

7    stage. See, e.g., Robinson, 394 F.3d at 672. Entertaining this multiparty suit would also serve to further

8    one of the purposes of the Declaratory Judgment Act, to “avoid a multiplicity of actions by affording an

9    adequate, expedient, and inexpensive means for declaring in one action the rights and obligation of the

10 litigants.” Seattle Audubon Soc., 80 F.3d at 1405. “[I]f a case can be settled most expeditiously in the

11 federal court, numerous courts have ruled that they should exercise discretion to assume jurisdiction.”

12 10B Wright & Miller, Fed. Prac. & Proc. Civ. § 2759. Under the circumstances, the Court does not find

13 any convincing reason to dismiss the declaratory relief claim.

14            On the arguments submitted to the Court in Kittinger’s motion, the Court declines to exercise its

15 discretion to dismiss sixth cause of action for declaratory relief.

16                                             V. CONCLUSION AND ORDER

17            For the reasons set forth above, Kittinger’s motion to dismiss, ECF No. 45, the sixth cause of

18 action for declaratory relief in the Third-Party Complaint is DENIED.

19

20 IT IS SO ORDERED.

21        Dated:      February 10, 2019                                /s/ Lawrence J. O’Neill _____
                                                            UNITED STATES CHIEF DISTRICT JUDGE
22

23

24 provides for contributory fault in this context as the parties have not briefed it. To the extent that there is a reference in the
     TPC to the Third-Party Defendants being “potential claimants” Rule 14 provides for joining parties who “may be liable to [a
25   defending party] for all or part of the claim against it.” Fed. R. Civ. P. 14.

                                                                    11
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     12
